DETAILED ACTION
	Claims 1-20 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) along with an election of species in the reply filed on October 12, 2021 is acknowledged.  Claims 16-20 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  The search has been expanded to encompass the full scope of claim 1.  As claims 2 and 3 claim subject matter that is outside of the scope of claim 1, claims 2 and 3 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
	The claim to priority to 62/781,624 filed on December 19, 2018 is granted in the instant application.
Information Disclosure Statement
	The Information Disclosure Statement filed on October 12, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albarghouti et al. (Chemical Communications, 2016, 3095-3098).
	Albarghouti et al. teach the compound 
    PNG
    media_image1.png
    160
    138
    media_image1.png
    Greyscale
, which reads on the claims where C(m) is a straight alkylene, m is 1, R101 is H, R102 is –C(=O)R108, R108 is OH, C(l) is straight alkylene, l is 1, R105 is H, and R103 and R104 are straight C1 alkyl (methyl.)  Additionally, the compound reads on compound 6 of claim 15.  See compound 24, Table 3, page 3097.
Claims 1, 4, 7, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mostinski et al. (Journal of Organic Chemistry, 2015, 10464-10473).
	Mostinski et al. teach the compound 
    PNG
    media_image2.png
    122
    113
    media_image2.png
    Greyscale
, which reads on the claims where C(m) is a straight alkylene, m is 1, R101 is H, R102 is –C(=O)R108, R108 is OR114, R114 is branched alkylene, C(l) is straight alkylene, l is 1, and R103-R105 are H.  See compound 9, Scheme 6, page 10468.
Allowable Subject Matter
Claims 5, 6, 8, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 1, 4, 7, 9, 10, and 13-15 are rejected.  Claims 5, 6, 8, 11, and 12 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626